DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the proximal edge of the middle foot portion, the first to the second edge tapers and the central portion and a height of the ankle band as measured from the first edge to the second edge tapers toward a central portion of the ankle band such that the height of the ankle band adjacent each end of the ankle band is greater than the height of the ankle band adjacent the central portion of the ankle band as described in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation, “a height of the ankle band as measured from the first edge to the second edge tapers toward a central portion of the ankle band such that the height of the ankle band adjacent each end of the ankle band is greater than the height of the ankle band adjacent the central portion of the ankle band” render the claim indefinite as it cannot be reasonable apprised from the drawing as presented by applicant.  For the purpose of examination, the claim is being interpreted under the broadest reasonable interpretation in view of the prior art drawn to Luedecke et al. which shows a similar configuration as Applicant’s invention.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luedecke et al. U.S. Publication No. (2008/0127520 A1).
With respect to claim 16, Luedecke et al. discloses a wearable foot garment (as shown in figs.1-3) comprising: a forefoot portion (element 115) having a plantar area (where element 116 is located) and a dorsal area (upper surface of where element 115 is located); a midfoot portion (where element 112 is located) having a proximal edge; and an ankle portion comprising an ankle band (the portion rear of the foot garment that excludes 115, 112, 116 and 120), the ankle band having a first edge (as shown in the reproduced image of fig.2 below) that defines a leg opening (opening located where element 114 is located) and a second edge (as shown in the reproduced image of fig.2 below) that defines a heel opening (where element 110 is located) with the proximal edge of the midfoot portion, the leg opening being configured for receiving a leg of the wearer (as shown in phantom in fig.2), and the heel opening configured for receiving at least a portion of a heel of the wearer (as shown in phantom in fig.2), wherein: a height of the ankle band as measured from the first edge to the second edge tapers toward a central portion of the .

    PNG
    media_image1.png
    377
    518
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-25 are allowed.

Reason for Allowance
The closest prior art drawn to Luedecke et al. U.S. Publication No. (2008/0127520 A1) fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claim 1-11 which recite features not taught or suggested by the prior art drawn to Luedecke  et al.
. fails to disclose or fairly suggest the plantar area of the forefoot portion comprises an adhesive film disposed on an external surface of the plantar area, the adhesive film having a co-efficient of friction that is higher than an external surface of the midfoot portion as to claim 17, in combination with the other elements (or steps) of the apparatus and method recited in the claims.   Furthermore, Luedecke et al. fails to disclose or fairly suggest
Accordingly, a prima facie case of obviousness rejection cannot be established with respect to the claimed subject matter as set forth in claim 17.
Claims 18-25 are allowed base on dependency to claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786